
	
		II
		110th CONGRESS
		2d Session
		S. 3591
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mrs. Dole (for herself
			 and Mr. Burr) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to improve motor
		  fuel supply and distribution.
	
	
		1.Short titleThis Act may be cited as the
			 Motor Fuel Supply and Distribution
			 Improvement Act.
		2.Improving motor fuel supply and
			 distribution
			(a)Limiting Number of Boutique
			 FuelsSection 211(c)(4)(C) of
			 the Clean Air Act (42 U.S.C.
			 7545(c)(4)(C)) is amended by striking the second clause (v) (as added by
			 section 1541(b) of Public Law 109–58) and inserting the following:
				
					(vi)(I)The Administrator shall have no authority,
				when considering a State implementation plan or a State implementation plan
				revision, to approve under this paragraph any fuel included in such plan or
				revision if the effect of such approval would be to increase the total number
				of fuels approved under this paragraph as of January 1, 2009 in all State
				implementation plans.
						(II)The Administrator, in consultation with the
				Secretary of Energy, shall determine the total number of fuels approved under
				this paragraph as of January 1, 2009, in all State implementation plans and
				shall publish a list of such fuels, including the States and Petroleum
				Administration for Defense District in which they are used, in the Federal
				Register no later than 90 days after enactment.
						(III)The Administrator shall remove a fuel from
				the list published under subclause (II) if a fuel ceases to be included in a
				State implementation plan or if a fuel in a State implementation plan is
				identical to a Federal fuel formulation implemented by the Administrator, but
				the Administrator shall not reduce the total number of fuels authorized under
				the list published under subclause (II).
						(IV)Subclause (I) shall not apply to approval
				by the Administrator of a control or prohibition respecting any new fuel under
				this paragraph in a State’s implementation plan or a revision to that State’s
				implementation plan after the date of enactment of this Act if the fuel, as of
				the date of consideration by the Administrator—
							(aa)would replace completely a fuel on the list
				published under subclause (II);
							(bb)has been approved in at least one State
				implementation plan in the applicable Petroleum Administration for Defense
				District; or
							(cc)is a fuel that differs from the Federal
				conventional gasoline specifications under subsection (k)(8) only with respect
				to the requirement of a summertime Reid Vapor Pressure of 7.0 or 7.8 pounds per
				square inch.
							(V)Nothing in this clause shall be construed
				to have any effect regarding any available authority of States to require the
				use of any fuel additive registered in accordance with subsection (b),
				including any fuel additive registered in accordance with subsection (b) after
				the enactment of this subclause.
						(VI)In this clause:
							(aa)The term control or prohibition
				respecting a new fuel means a control or prohibition on the formulation,
				composition, or emissions characteristics of a fuel that would require the
				increase or decrease of a constituent in gasoline or diesel fuel.
							(bb)The term fuel means gasoline,
				diesel fuel, and any other liquid petroleum product commercially known as
				gasoline and diesel fuel for use in highway and non-road motor
				vehicles.
							.
			(b)Temporary Waivers During Supply
			 EmergenciesSection 211(c)(4)
			 of the Clean Air Act (42 U.S.C.
			 7545(c)(4)) is amended by adding at the end the following:
				
					(D)Temporary waivers during supply
				emergenciesThe Administrator
				may temporarily waive a control or prohibition with respect to the use of a
				fuel or fuel additive required or regulated by the Administrator under
				subsection (c), (h), (i), (k), or (m), or prescribed in an applicable
				implementation plan under section 110 that is approved by the Administrator
				under subparagraph (c)(4)(C)(i), if, after consultation with and concurrence by
				the Secretary of Energy, the Administrator determines that—
						(i)an
				extreme and unusual fuel or fuel additive supply circumstance exists in a State
				or region that prevents the distribution of an adequate supply of the fuel or
				fuel additive to consumers;
						(ii)the extreme and unusual fuel or fuel
				additive supply circumstance is the result of a natural disaster, an act of
				God, a pipeline or refinery equipment failure, or another event that could not
				reasonably have been foreseen or prevented and not a lack of prudent planning
				on the part of the suppliers of the fuel or fuel additive to the State or
				region; and
						(iii)it is in the public interest to grant the
				waiver.
						(E)Requirements for waiver
						(i)Definition of motor fuel distribution
				systemIn this subparagraph,
				the term motor fuel distribution system has the meaning given the
				term by the Administrator, by regulation.
						(ii)RequirementsA waiver under subparagraph (D) shall be
				permitted only if—
							(I)the waiver applies to the smallest
				geographic area necessary to address the extreme and unusual fuel or fuel
				additive supply circumstance;
							(II)the waiver is effective for a period of 15
				calendar days or, if the Administrator determines that a shorter or longer
				waiver period is adequate, for the shortest practicable time period necessary
				to permit the correction of the extreme and unusual fuel or fuel additive
				supply circumstances and to mitigate impact on air quality;
							(III)the waiver permits a transitional period,
				the duration of which shall be determined by the Administrator, after the
				termination of the temporary waiver to permit wholesalers and retailers to
				blend down wholesale and retail inventory;
							(IV)the waiver applies to all persons in the
				motor fuel distribution system; and
							(V)the Administrator has given public notice
				regarding consideration by the Administrator of, and, if applicable, the
				granting of, a waiver to all parties in the motor fuel distribution system,
				State and local regulators, public interest groups, and consumers in the State
				or region to be covered by the waiver.
							(F)Affect on waiver authorityNothing in subparagraph (D)—
						(i)limits or otherwise affects the application
				of any other waiver authority of the Administrator under this section or a
				regulation promulgated pursuant to this section; or
						(ii)subjects any State or person to an
				enforcement action, penalties, or liability solely arising from actions taken
				pursuant to the issuance of a waiver under subparagraph
				(D).
						.
			
